DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/03/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 1-2, filed (4/03/2020), with respect to claims 1 and 6 have been fully considered and are persuasive.  The rejections of claim 1 and claim 6 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1 and 6 is indicated because the prior art of record fails to disclose or suggest a method for feeding welding wire by an arc welding apparatus, wherein a controller of the 
a normal arc welding step, wherein the arc state is continued over a first determination period or more during the arc period while feeding the welding wire in the reciprocating wire feed, the arc state being a condition in which an arc is created between the welding wire and the object to be welded and the first determination period being a period for determining an existence of the arc during the arc period;
an abnormal arc (or in a alternative, an abnormal short circuit) welding step, wherein the generation of the short circuit state (in alternative, the arc state) begins at a second (in the alternative, a fifth) time point, the second (in the alternative, the fifth) time point being before a lapse of the first (in the alternative, the second) determination period from a first (in the alternative, a fourth) time point at which the arc (in the alternative, the short circuit) state is started under an abnormal short circuit condition, the abnormal short circuit condition begin a micro short circuit detected between the welding wire and the object to be welded,
wherein, in the abnormal arc welding step, the reciprocating wire feed continues until a third (in the alternative, a sixth) time point after a lapse of a first (in the alternative, a second) period from the second (in the alternative, the fifth) time point, 
at the third (in the alternative, the sixth) time point, the reciprocating wire feed is interrupted and the abnormal arc welding step is completed,

In normal reciprocating wire feed, a feeding amount of the welding wire in decelerating (in the alternative, in accelerating) forward (in the alternative, reverse) feed is set to a reference feeding amount, and 
the first (in the alternative, the second) period is set so that a feeding amount of the welding wire from the second (in the alternative, the fifth) time point to the time when wire feeding speed first becomes zero after the third (in the alternative, the sixth) time point is equal to the reference feeding amount, and 
wherein the first (in the alternative, the second) determination period is set to approximately 20% to 50% of the arc (in the alternative, the short) period or approximately 10% to 25% of a cycle of the wire feeding speed,
In the normal reciprocating wire feed, the feeding amount of the welding wire in the decelerating (in the alternative, the accelerating) forward (in the alternative, the reverse) feed is set to the reference feeding amount, and 
the first (in the alternative, the second) period is set so that the feeding amount of the welding wire when the wire feeding speed first becomes zero after the second (in the alternative, the fifth) time point and through the third (in the alternative, the sixth) time point is equal to the reference feeding amount. 
Accordingly dependent claims 2, 5, 7 and 10-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Spencer H. Kirkwood/           Examiner, Art Unit 3761    

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726